 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILMA DELONEY,                                        CASE NO. 1:17-cv-01336-LJO-EPG
12                                                         ORDER MODIFYING
                               Plaintiff,
                                                           SCHEDULING ORDER
13
                      v.                                   (ECF Nos. 24, 62)
14
     COUNTY OF FRESNO, et al.,
15

16                             Defendants.

17

18

19

20           The Court held a status conference on February 7, 2019. Plaintiff’s counsel, James

21   Cook, was present telephonically. Matthew Grigg, counsel for Defendants Yang, Santos, Trow,

22   and Whitecotton, was present telephonically. James D. Weakly, counsel for Defendants County

23   of Fresno, Vinton,1 McCoy, Ramos, Canal, Yusif, Delgarza, and De La Cruz was personally

24   present.

25   1
       During the status conference, Mr. Weakley stated that he was not representing Defendant Vinton aka Vinson, and
     that Defendant Vinton has never been served. However, Mr. Weakley filed an answer on behalf of Defendant
26   Vinton (ECF No. 8), and has accordingly entered his appearance as attorney of record for Defendant Vinton. See
     Local Rule 182(a)(2). Mr. Weakley has neither sought nor been granted leave to withdraw as counsel for Defendant
27   Vinton. See Local Rule 182(d) (“an attorney who has appeared may not withdraw leaving the client in propria
     persona without leave of court upon noticed motion and notice to the client and all other parties who have
28   appeared.”). Further, by filing an answer that does not challenge the adequacy of service, Defendant Vinton has
     waived service of process. See generally Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (“[A] general


                                                            1
 1            As discussed during the status conference, and finding good cause, IT IS ORDERED

 2   that the scheduling conference order (ECF No. 24) is modified as follows:

 3            1. Nonexpert discovery cutoff is June 20, 2019;

 4            2. Expert disclosure deadline is July 26, 2019;

 5            3. Rebuttal expert disclosure deadline is September 13, 2019;

 6            4. Expert discovery cutoff is October 25, 2019;

 7            5. Dispositive motion filing deadline is November 22, 2019;

 8            6. A status conference is set for June 18, 2019, at 9:30 a.m. The parties shall file a

 9                 joint status report by June 11, 2019. If the parties determine that this status

10                 conference is not necessary, the parties shall notify the Court no later than close of

11                 business on June 11, 2019.

12            7.   The Pretrial Conference is set for May 28, 2020, at 08:15 a.m., in Courtroom 4

13                 (LJO) before Chief Judge Lawrence J. O'Neill;

14            8. Jury Trial (14-21 day estimate) is set for August 4, 2020, at 08:30 a.m. in

15                 Courtroom 4 (LJO) before Chief Judge Lawrence J. O'Neill.

16            IT IS FURTHER ORDERED that the Clerk of the Court is respectfully directed to

17   correct the docket to indicate the correct spelling of the last name of Defendant Vinton, who is

18   currently designated on the docket as “Vinson.”

19
     IT IS SO ORDERED.
20

21       Dated:       February 8, 2019                                    /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27   appearance or responsive pleading by a defendant that fails to dispute personal jurisdiction will waive any defect in
     service or personal jurisdiction.”) (citation and internal quotation marks omitted), amended 807 F.2d 1514 (9th
28   Cir.); DePrins v. Clark, 566 Fed. Appx. 608, 610 & n.2 (9th Cir. 2014) (“[A] party waives service of process when
     it files an answer to the complaint[.]”) (citing id.).


                                                               2
